Filed 5/19/16 P. v. Moore CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069685
         Plaintiff and Respondent,
                                                                          (Super. Ct. No. 14CRAD682000)
                   v.

ARDELL MOORE,                                                                            OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Martin C. Suits,
Judge. (Retired Judge of the Kings County Sup. Ct. assigned by the Chief Justice
pursuant to article VI, § 6 of the Cal. Const.)
         Linda J. Zachritz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Kathleen Kenealy, Chief Assistant Attorney
General, Julie W. Weng-Guiterrez, Assistant Attorney General, Niromi W. Pfeiffer and
Karli Eisenberg, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Levy, Acting P.J., Detjen, J. and Franson, J.
       Appellant Ardell Moore, a sexually violent predator (SVP), appeals from an order
requiring him to submit to involuntary administration of psychotropic medication. We
affirm the order.
                                    BACKGROUND
       In 2001, appellant was found to be an SVP pursuant to Welfare and Institutions
Code section 6600 et seq. for three sexually violent convictions in 1980 and 1987. The
superior court committed him to the Department of State Hospitals (DSH).
       As relevant to this appeal, on March 27, 2014, the DSH petitioned for an order to
compel appellant’s involuntary treatment with psychotropic medication.
       On May 19, 2014, a hearing on the petition was held. Testimony was presented by
Psychiatrist Mark Lechner and appellant.
Dr. Lechner
       Dr. Lechner testified that he worked as a contract psychiatrist for the DSH in
Coalinga, where appellant had been his patient for about two months. Appellant was
diagnosed with schizophrenia paranoid type. He exhibited symptoms such as
disorganized and delusional thinking, in which his thoughts would ramble without
coherence or coherent conclusions. His current treatment with risperidone had lessened
his symptoms.
       Appellant was currently subject to an involuntary medication order. He had
denied having mental illness and stated he was being improperly medicated.
       When appellant’s involuntary medication order lapsed in 2013, he went off
medication for a period of several months, during which he experienced increased
symptoms with disorganized behavior. When the involuntary medication order was
reinstated, he regained control of his behavior.
       Dr. Lechner thought appellant’s insight into his mental illness was quite poor.
Dr. Lechner believed appellant would refuse his medication if given a choice. Appellant


                                             2
had told his previous psychiatrist that he would not take medication. Dr. Lechner thought
appellant lacked the capacity to effectively weigh the risks and benefits of medication.
When appellant was asked what symptoms his medication was treating, he was unable to
answer. Dr. Lechner believed the benefits appellant received from his medication
absolutely outweighed the risks. Dr. Lechner had not witnessed any side effects from the
medication in appellant, and appellant had denied experiencing any.
Appellant
       Appellant testified that he was being treated for paranoid schizophrenia. He said
he “pretty much” agreed with his treatment. He could have gotten involved in groups and
programs, but he was too busy. He was feeling “pretty much active and calm and pretty
sociable. And pretty much knowledgeable about the situation and very much intelligent
to the point [he knew] right from wrong, and … function[ed] pretty well.” When asked if
he credited his medication for his good functioning, he answered, “Um—I—I think it got
something to do with self-confidence. The behavior thing. And the reality of it is to be
on my best behavior and be normal so that way I won’t suffer the consequences, because
if I do wrong, hurt somebody, I will be responsible for my own actions. And I try not to
put myself in the situation where I would be—well, most likely regretting whatever
happens and the outcome if I do anything else, so I don’t do nothing wrong.” When
asked if he thought the medications helped him control his behavior, he said, “It is—it is
[the] individual self. If he wants to do right, he will do right. If he wants to do wrong, he
will do wrong. And I choose to do what is right and I want to do what is right.” He
stated that he did not remember refusing his medication within the past year or two. He
said he did not currently refuse his medication, and he would continue taking the same
medication and dosage even without an involuntary medication order.
Court Ruling




                                              3
       The superior court found that appellant lacked the capacity to refuse treatment,
and it issued an order to compel involuntary psychotropic medication. The court granted
the petition for a period of one year.
                                         DISCUSSION
       The Sexually Violent Predator Act “‘provides a court process by which certain
convicted violent sex offenders, whose current mental disorders make them likely to
reoffend if free, may be committed, at the end of their prison terms, for successive two-
year periods of state hospital confinement and treatment as long as the disorder-related
danger persists.’ [Citation.] [T]he Legislature declared that the purpose of the Act is to
confine and treat ‘a small but extremely dangerous group of sexually violent predators
that have diagnosable mental disorders’ until ‘they no longer present a threat to
society.’”1 (In re Calhoun (2004) 121 Cal. App. 4th 1315, 1323, fn. omitted.)
       A competent adult has a common law and constitutional right to refuse medical
treatment, including the administration of antipsychotic drugs. (In re Qawi (2004) 32
Cal. 4th 1, 14.) But an involuntarily committed patient may be forcibly treated with
antipsychotic medication if a court has determined that he is not competent to refuse
treatment. (Ibid.; In re Calhoun, supra, 121 Cal.App.4th at p. 1354.) The superior court
shall determine competence to refuse treatment by clear and convincing evidence, “so
clear as to leave no substantial doubt, [and] sufficiently strong to command the
unhesitating assent of every reasonable mind.” (Conservatorship of Waltz (1986)
180 Cal. App. 3d 722, 733, fn. 14.)




1       “The former two-year commitment was changed to an indeterminate term by an
initiative measure adopted by the electorate in November 2006. (Prop. 83, as approved
by voters, Gen. Elec. (Nov. 7, 2006) § 27 [Jessica’s Law].)” (People v. Shazier (2014)
60 Cal. 4th 109, 127, fn. 9.)



                                             4
         A judicial determination of competency to refuse treatment involves consideration
of three factors: (1) whether the patient is aware of his situation and acknowledges the
existence of his condition; (2) whether he understands the benefits and risks of treatment,
as well as alternatives to treatment; and (3) whether he is able to understand and evaluate
the information required to be given to patients whose informed consent is sought and
participate in the treatment decision by rational thought processes. (Riese v. St. Mary’s
Hospital & Medical Center (1987) 209 Cal. App. 3d 1303, 1322-1323.)
         “We review an order authorizing involuntary administration of antipsychotic
medication for substantial evidence.” (People v. Fisher (2009) 172 Cal. App. 4th 1006,
1016.)
         Here, the evidence established that appellant required medication to control his
symptoms of disorganized, incoherent, and delusional thoughts. When he previously did
not take his medication, his symptoms returned until he was involuntarily compelled to
take the medication. Dr. Lechner believed appellant would refuse the medication if given
the choice. Appellant was aware he was being treated for paranoid schizophrenia, but he
denied having mental illness and believed he was being improperly medicated. His
insight was poor and he attributed his good functioning to his personal character and
decisions, rather than his medication. Dr. Lechner believed appellant lacked the ability to
weigh the risks and benefits of medication. This evidence supported the conclusion that
appellant did not acknowledge the existence of his mental illness, did not understand the
benefits of his treatment such that he could weigh the risks and benefits of treatment
options, and could not rationally process and evaluate information required for his
consent to treatment.
         We conclude substantial evidence supported the superior court’s determination
that appellant was not competent to refuse treatment of his mental illness.
                                       DISPOSITION
         The order is affirmed.

                                              5